DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 May 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 16 February 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-9, 11, 12, 16 and 18-27 are pending. Claims 5-9, 11, 12 and 21-27 are under examination. Claims 16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 March 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-9, 11, 12 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee, C. (“Yee”; U.S. Pre-Grant Publication Number 2010/0310533) in view of Restifo et al. (“Restifo”; Nat. Rev. Immunol. 2012, 12:269-281; applicant’s IDS), Wang-Johanning et al. (“Wang-Johanning”; U.S. Pre-Grant Publication Number 2015/0250864), Wu et al. (Cancer Discov., 2013; 3(6); 636–47; newly cited) and Leifert et al. (“Leifert”; Immunological Reviews 2004 Vol. 199: 40–53). 
This is a new rejection, necessitated by amendment. Any aspect of applicant’s traversal considered relevant to the rejection as newly set forth follows the reiterated rejection below.
Independent claim 11 is representative of the claimed invention, and encompasses a method of preparing a population of cells that express a TCR or an antigen-binding portion thereof, having antigenic specificity for a mutated amino acid sequence encoded by an epithelial cancer-specific mutation, the method comprising: (I) identifying genes in the nucleic acid of an epithelial cancer cell of a patient, each identified gene containing an epithelial cancer-specific mutation that encodes a mutated amino acid sequence, wherein identifying one or more genes in 
Claim 12 recites the method of claim 11, further comprising expanding the numbers of PBMC that express the TCR, or the antigen-binding portion thereof.
Claim 21 recites the method of claim 11, wherein the method does not use an epitope prediction algorithm to identify and MHC molecule or mutated amino acid sequence expressed by the patient.
Claim 22 recites the method of claim 11, wherein inducing autologous APCs of the patient to present the mutated amino acid sequence comprises pulsing APCs with peptides comprising the mutated amino acid sequence or a pool of peptides, each peptide in the pool 
Claim 24 recites the method of claim 23, wherein the nucleotide sequence introduced into the autologous APCs is a tandem mingene (TMG) construct, each minigene comprising a different gene, each gene including a cancer-specific mutation that encodes a mutated amino acid sequence.
Yee teaches methods of treating epithelial cancers (“epithelioma”; paragraph [0027]) comprising preparing autologous T cell cultures ex vivo by culturing PBMCs in the presence APCs expressing tumor antigens in the presence of interleukin compositions for T cell expansion and differentiation, followed by readministration to the patient. Accordingly, Yee teaches identifying one or more genes comprising a cancer specific mutation from a patient, inducing autologous antigen presenting cells of the patient to present the mutated amino acid sequence, co-culturing autologous T cells of the patient with the autologous APCs, selecting the autologous T cells that have antigenic specificity for the mutated sequence, and reintroducing said T cells into the patient. See paragraphs [0009] or [0060] for example.
Yee teaches that PBMCs may be engineered to express a T cell receptor, but does not explicitly teach does not teach isolating a nucleotide sequence that encodes the TCR from the selected autologous T cell. However, Restifo teaches a variety of T-cell engineering methods that include administering via a vector a tumor-specific TCR to human T cells which are thereby engineered to express tumor-specific TCRs for expansion and administration to a patient. See figure 2a for example. It would have been obvious to one of ordinary skill in the art to isolate a nucleotide sequence that encodes a TCR from the selected autologous T cell that has been 
Furthermore, regarding the limitation drawn to “wherein identifying one or more genes in the nucleic acid of a cancer cell comprises sequencing the whole exome, the whole genome, or the whole transcriptome of the cancer cell”, one of ordinary skill in the art would have considered sequencing the whole exome, genome, or transcriptome to have been prima facie obvious given the low cost and high benefit provided by massively parallel sequencing.” To wit, Restifo teaches its applicability to personalized medicine (from page 279, also referencing figure 4: “Inexpensive and routine DNA sequencing techniques may soon revolutionize cancer immunotherapy by enabling the identification of patient-specific tumour antigens”). Additionally, Wu teaches that high-throughput sequencing technologies facilitate defining the mutational landscape of human cancers, and utilize such high throughput sequencing of exome, transcriptome and low pass genome sequencing to identify a variety of FGFR gene fusions in a spectrum of human epithelial cancers. See at least the abstract and 1st paragraph of the “Results” section of Wu. One of ordinary skill in the art would have been motivated to use at least whole exome and whole transcriptome sequencing to identify such epithelial cancer mutants since Restifo expressly teaches that this may “revolutionize” identification of tumor antigens, and since Wu actually exemplifies using such sequencing techniques to identify mutated structures in epithelial cancers.

One of ordinary skill in the art would have understood prior to the time of filing that peptides may be delivered as pools of peptides per se as taught by Wang-Johanning (with regard to both peptide cancer antigens or nucleic acid constructs that encode such antigens) or as mini- gene constructs that encode such peptide antigens as taught by Leifert, and would have considered it obvious to integrate these elements of either Wang-Johanning and/or Leifert, since both references teach that delivery of their respective antigen embodiments successfully function to provide antigen presenting cells with antigen sufficient to train T cells of various types to generate T cell receptors and/or an antigen-binding portions thereof specific for said antigen. Since such techniques were well-known at the time of filing, one of ordinary skill in the art would have had a reasonable expectation of success in combining these elements.
Finally, since Yee, Wang-Johanning and Leifert each teach providing antigenic fragments that are not generated by the use of an epitope prediction algorithm, one of ordinary skill in the art would have understood that the use of such an algorithm to identify MHC molecules or mutated amino acid sequences is optional, therefore rendering the claimed limitation drawn to its exclusion as obvious. Accordingly, one of ordinary skill in the art would have had considered the invention to have been prima facie obvious at the time the invention was filed.
Claim 5 recites the method of claim 11, further comprising obtaining multiple fragments of a tumor from the patient, separately co-culturing autologous T cells from each of the multiple fragments with the autologous APCs that present the mutated amino acid sequence, and separately assessing the T cells from each of the multiple fragments for antigenic specificity for 
Claim 6 recites the method of claim 11, wherein selecting the autologous T cells that have antigenic specificity for one of the mutated amino acid sequences comprises selectively growing the autologous T cells that have antigenic specificity for one of the mutated amino acid sequence. Both Yee and Wang-Johanning teach selectively growing autologous T cells that have antigenic specificity for the mutated amino acid sequence throughout.
Claim 7 recites the method of claim 11, wherein selecting the autologous T cells that have antigenic specificity for the mutated amino acid sequence comprises selecting the T cells that express any one or more of programmed cell death 1 (PD-1), lymphocyte-activation gene 3 (LAG-3), T cell immunoglobulin and mucin domain 3 (TIM-3), 4-IBB, OX40, and CD107a. Restifo teaches that at least programmed cell death 1 (PD-1), lymphocyte-activation gene 3 (LAG-3), T cell immunoglobulin and mucin domain 3 (TIM-3) are immunosuppressive, suggesting to one of ordinary skill in the art that selection and removal of these would be beneficial.
Claim 8 recites the method of claim 11, wherein selecting the autologous T cells that have antigenic specificity for the mutated amino acid sequence comprises selecting the T cells (i) that secrete a greater amount of one or more cytokines upon co-culture with APCs that present the mutated amino acid sequence as compared to the amount of the one or more cytokines secreted by a negative control or (ii) in which at least twice as many of the numbers of T cells secrete one or more cytokines upon co-culture with APCs that present the mutated amino acid sequence as compared to the numbers of negative control T cells that secrete the one or more 
Claim 25 recites the method of claim 11, wherein the method identifies mutated amino acid sequences presented in the context of any MHC molecule expressed by the patient. The cited combined prior art teaches using a full range of lymphocytes.  Performing the method suggested by the cited references as discussed above would naturally target antigens presented in the context of any MHC molecule expressed by the patient in the absence of evidence to the contrary.
Claim 26 recites the method of claim 11, wherein the method identifies the full repertoire of the patient’s mutation-reactive T cells. 
Claim 27 recites the method of claim 11, wherein the selected autologous T cells include T cells that have antigenic specificity for a mutated amino acid sequence presented by an MHC Class I molecule and T cells that have antigenic specificity for a mutated amino acid sequence presented by an MHC Class II molecule. Similar to that as discussed above with regard to claim 25, the cited combined prior art teaches using a full range of lymphocytes.  Performing the method suggested by the cited references as discussed above would naturally target antigens presented by either MHC class I or class II molecules in the absence of evidence to the contrary. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Response to Traversal
Applicant asserts that before the patent application was filed, limited evidence existed demonstrating that the human immune system could mount an endogenous, mutation-specific T cell response against epithelial cancers. Applicant points to p. 641 of Tran et al., (Science, 344: 641-645 (2014); or record) in support, and further alleges that this reference supports the notion that epithelial cancers often contain fewer mutations than melanoma, which may decrease the probability of eliciting a mutation-specific T cell response.
In response, this is been fully considered, but is not persuasive. Applicant’s reference to Tran is a single reference that suggests that epithelial cancers “often” contain fewer made mutations in melanoma, which “may” decrease the probability of eliciting a mutation specific T cell response. This teaching simply does not constitute the volume of evidence sufficient to undercut the explicit teachings of the instantly cited art, particularly that of Yee, who specifically teaches treating epithelial cancers (epithelioma) at paragraph [0027] comprising targeting cancer mutations. This argument is not persuasive therefore.
Applicant further argues that the identifying step has been amended to recite “sequencing the whole exome, the whole genome, or the whole transcriptome of the epithelial cancer cell”, and in argue that this process does not read on the process taught by Yee. However in response, it is noted that the instant rejection included Restifo, who teaches the applicability of high throughput DNA sequencing to personalized medicine (from page 279, also referencing figure 4: “Inexpensive and routine DNA sequencing techniques may soon revolutionize cancer immunotherapy by enabling the identification of patient-specific tumour antigens”). Additionally, Wu is cited for teaching that high-throughput sequencing technologies facilitate defining the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that tumor antigens do not necessarily have a mutated amino acid sequence, and asserts the examples of Yee do not teach targeting mutated amino acid sequences. This argument is unpersuasive. Regardless of whether or not such embodiments are actually exemplified, Yee clearly contemplates targeting mutations. Yee refers to such gene mutations as “allelic variants” which are discussed for example in paragraphs [0025] and [0050]. This argument is unpersuasive therefore.
It is argued that the claimed method produces T cells that target neoantigens which may be “missed” by the method of Yee, and argument that is reiterated from a declaration filed under 37 CFR 1.132 by co-inventor Dr. Eric Tran, and considered by the examiner is indicated on the mailing of 16 February 2021. Applicant’s arguments reiterate from said declaration that the method of Yee may produce non-neoantigen-reactive T cells, including T cells reactive against shared antigens and non-tumor antigens. Applicant asserts that T cells which target shared tumor antigens may be undesirable because such T cells may cause on-target, off-tumor toxicity of normal cells that also express the antigen, and that such non-tumor reactive T cells may, 
In response, the notion that the method of Yee may result in “missed” target antigens does not mitigate the fact that the instant claims steps are considered prima facie obvious. First, applicant’s assertions are speculative as evidenced by the declarant use of the phrase “may be missed by the method of Yee”. Such speculative wording is found throughout applicant’s arguments. Second, it is emphasized that Yee is not the only reference relied upon, and that as above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. This alone is dispositive. Third, even if applicant’s notion were granted that some antigens “may” be missed (a notion not adopted), such would be insufficient to conclude that there is not a reasonable expectation of success in finding at least some epithelial cancer antigens. In response to applicant's argument that Yee “may” not identify neoantigens, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The remainder of applicant’s arguments are considered moot in view of the new grounds of rejection as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633